Citation Nr: 0333569	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 641	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has met basic eligibility requirements 
for Department of Veterans Affairs (VA) pension benefits.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant had recognized service with the Philippine 
Scouts from May 1946 to March 1949.  This matter comes before 
the Board of Veterans' Appeals (Board) from a February 2002 
letter to the appellant from the Department of Veterans 
Affairs (VA), Manila regional office (RO), informing him that 
his claim for VA pension benefits was denied because official 
records established that he did not have qualifying service.  


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant's only recognized military service was in the 
Philippine Scouts from May 1946 to March 1949.


CONCLUSION OF LAW

The appellant is ineligible for VA pension benefits, as he 
did not have qualifying service for such benefits.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  After careful 
consideration, the Board finds that the VCAA does not apply 
in the instant case.  

The only issue before the Board is whether the appellant had 
qualifying service for the benefit sought.  The record 
includes service department verification of the appellant's 
service.  Since qualifying service and how it may be 
established are outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist or the duty to notify provisions of the 
VCAA are implicated.  "The Court has recognized that 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation."  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001), Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Furthermore, the provisions of 38 U.S.C.A. § 5103A(a)(2) 
provide that "[t]he Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  As service department findings 
are binding on the Board, there is no reasonable possibility 
that any further development or additional evidence could 
substantiate the appellant's claim.  Accordingly, there is no 
prejudice to the appellant in proceeding to consider the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The appellant asserts that he should be entitled to VA 
pension benefits based on his service in the Philippine 
Scouts during World War II.  Pertinent evidence submitted by 
the appellant includes an Honorable Discharge certificate, a 
"Separation Qualification Record" (WD AGO Form 100), a 
letter of appreciation from the United States Army, and a 
copy of the appellant's WD Form-53, all noting honorable 
discharge from service as a Philippine Scout.  He also 
submitted copies of his Application for National Service Life 
Insurance, a Company Order dated January 16, 1948 (noting 
temporary a duty assignment with the Headquarters of the 70th 
Engineer Construction Company), and an Affidavit dated March 
19, 1947 (noting the theft of the appellant's duffel bag from 
the "G" Company, 43rd Infantry Regiment (PS)).  

In February 2003 the service department verified that the 
appellant's only recognized service was with the Philippine 
Scouts from May 1946 to March 1949.  No qualifying service as 
a member of the United States Armed Forces is shown.  

Analysis

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  38 C.F.R. 
§ 3.40(a).  However, those inducted between October 6, 1945 
and June 30, 1947 are governed by section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945, and their service 
is qualifying service for benefits under 38 U.S.C., Chapters 
11 & 13, but not for pension benefits under 38 U.S.C., 
Chapter 15.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  

It is not in dispute that the veteran's only active service 
was with the Philippine Scouts from May 1946 to March 1949.  
Both the documents he has submitted and the service 
department certification of his service establish this is so.  
He has not alleged any other qualifying service.  What 
remains to be determined is whether such service may be 
deemed qualifying for VA Pension purposes.  Because the 
appellant entered the Philippine Scouts between October 6, 
1945 and June 30, 1947, his service is under the provisions 
of section 14 of the Armed Forces Voluntary Recruitment Act 
of 1945.  Under the controlling Law and Regulations, as 
noted, this is not qualifying service for VA pension 
benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  

In cases such as this, where the law and not the evidence is 
dispositive, the claim is to be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).





ORDER

The appeal to establish basic eligibility for VA pension 
benefits is denied.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



